Title: Cash Accounts, July 1766
From: Washington, George
To: 



[July 1766]



Contra


July 1—
By Thos Plummet for Mowg 3 days
£0. 7. 6


4—
By Sarah Harle
0. 2. 6


6—
By Thomas Bishop
0. 8. 0



By Ditto for Master Custis
1. 2. 0


17—
By Jno. Carney 2 dollars & 30/
0.15. 0




1.10. 0



20—
By James Starke 19 day’s Cradling
4.15. 0



By Danl Starke 18 days Do
4.10. 0



By Charity
0.10. 0


21—
By Mr Hectr Ross for Doctr [James] Nisbets Judgt in behalf of Jedh Mitchell
7.13. 9



By Club at Arrols
0. 2. 6



By —— Bushby paintg my Schooner
0.17. 0


22—
By Charity
1. 0. 0


23—
By Mr Ross for 1034 lbs. Tobo for E. Payne
8. 8.10


24—
By Jno. Prescot
0.10. 0


25—
By Jno. Askew
1. 0. 0



By Club at Arrols
0. 2. 8


28—
By Amoriah Bonham for Services in Harvest viz. 23 day’s @5/
5.15. 0



By Mr Chs Washington money re[ceive]d of George Thrift
1.10. 0



By English Silver to Mr Sebastion £6.0.0 25 prCt on Do [£]1.10.
7.10. 0


